By the Court.

Benning J.
delivering the opinion.
[1.] “ In the proof of confessions, as in the case of admissions, in civil cases, the whole of what the prisoner said on the subject at the time of making the confession, should be taken together.” 1. Green. Ev., § 218.
Therefore, the question which the counsel of the accused asked the witness, Whittle, was a legal question; consequently, it was a question which the Court should not have rejected.
But the Court did reject it, and the rejection was made one of the grounds of the motion for a new trial. And we think that the ground was a good one. The new trial Act of 1854, says that it shall be obligatory on the Superior Courts to grant new trials in alljcases in which “ any evidence may be illegally withheld from the juryand that, if the Superi- or Courts fail to grant a new trial in such cases, this Court shall grant one., diets of 1853-4, 46.
For the rejection of this question, therefore, this Court is forced to say, that there must be ,a new trial.
[2.] If the object of the question put to Collier, was to impeach Rose’s testimony, the question was not the proper one; that *43would have been a question relating to Rose’s general character.
If the object was to lay a foundation for the conclusion, that the accused won the horse from Rose, the question was not one that could lay such a foundation, draw what answer it might, from the witness. Proof that Rose was a gambler, would not, of itself, have authorized the jury to infer that the accused won the horse from him at some game.
We think, therefore, that the Court was right in rejecting the question put to Collier.
And, if the Court was right in doing that, the Court was of course, right in overruling the motion for a continuance; the only object of that motion being, to procure testimony to prove that Rose was a gambler.
Judgment reversed.